DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Claims 1, 2 and 10 are currently amended.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Response to Arguments
The previous 103 rejections to the claims 1-18 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-18 are allowed.


 	Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 10,

Manring et al. (US 2011/0247074 A1) discloses establishing definitions of allowed connections; storing the service definition and definitions of allowed connections in an application service registry; configuring an application interface manager using the allowed application data listing-e.g. see, [0007], [0025], [0032], [0062] of Manring.

	Woolward (US 2017/0279770 A1) discloses automatically deriving firewall rules from the metadata; automatically deriving an allowed connection data listing from the metadata-e.g. see, [0005], [0017] of Woolward.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1 and 10 specific to the other limitations combination with:

establishing a service definition for the application program corresponding to an application development phase; 
embedding the definitions of allowed connections as metadata into a source code for the application program;
automatically deriving firewall rules from the metadata by…determining whether a connection…is permitted based on a comparison of the extracted metadata; 
automatically deriving an allowed application data listing from the metadata; and 
configuring an application interface manager using the allowed application data listing.

Dependent claims 2-9 and 11-18 are allowed as they depend from allowable independent claim 1 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495    

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495